The opinion of the Court was delivered by
Huston, J.
It will not be 'necessary, in this case to recur tp all the acts of Assembly referred to in the last case.
Early in this century it was contempláted to build'a second prison in this city, to be situated on Arch-street; that prison was, after much delay and interruption, built; but before it was completed, laws passed for building a penitentiary for th,e western counties at Allegheny, and one for the eastern counties at Philadelphia; and for this and other reasons the inside of the prison on Arch-street, seems never to have been completed on the plan of making it an extensive penitentiary; though by the laws of 1812 and 1818, both of which directed a sale of the old Walnut-street prison, all prisoners in it, .when it was sold, were to be removed to (he Arch-street prison. The old prison was not sold until 1835, and by that time the Eastern penitentiary was completed; and at that time the act of 28 th of March, 1831, had enacted, that all persons convicted in any county in the eastern District of Pennsylvania, and sentenced to one year’s imprisonment at hard labour, or more than one year, should be confined in the said Eastern-penitentiary; and further had provided by the 6th' section, that the inspectors on the 1st of April, 1833, or as soon thereafter as conveniently may be, shall remove all the convicted criminals, who may then remain in the jail and penitentiary, to the aforesaid State penitentiary for the eastern District, thereto be imprisoned, kept, &c. &c.
Twodays after this act, viz. on the 30th of March, 1831,an act passed to build a new prison and debtors’ apartment for the City and County of Philadelphia, and for the sale of the Walnut-street prison. The 8th section provided, that every person convicted in the City or County of Philadelphia, and sentenced to confinement for one year or less, should be confined in this new prison, if then erected. A supplement to this act was passed on the 14th of April, 1835. The 13th section is a transcript of the 6th section of the last law, except that it *447embraces the case of all persons convicted in the City or County and sentenced to-confinement for any time under two years.
The 16th section provides, that so soon as said prison shall be completed and: prepared for the reception of prisoners,-it shall be the duty of the inspectors appointed under this act, to cause to be removed to said prison all persons who may be confined in the prison on Arch-street, in the said city, excepting debtors and witnesses; and the said inspectors were thereby authorised to call upon the sheriff of the City and County of Philadelphia, for such aid as they may think requisite to remove said prisoners; and thenceforth, all prisoners, who by the existing laws of this Commonwealth, were liable to be confined in the Arch-street prison, “ shall be respectively sent to the Philadelphia' County prison, there to be kept in separate or solitary confine-. ment, and fed, clothed and treated according, to the provisions of this act, and the rules and regulations to be made by the inspectors in conformity therewith.”
This section would seem to be plain and express; but the next section, 16, makes it the duty of the inspectors to remove from the prison in Walnut-street, all criminals who may have been convicted and sentenced in any court of the City and County of Philadelphia, for a term under two years, and remove them to the new prison,, there to be kept in solitary confinement at hard labour, and fed, &c. &c. Now, it seems strange that from Walnüt-street prison, only such as had been sentenced to confinement under two years, were to-be removed; but from Arch-street, all were to be removed to the new prison, without regard to the length of time to which they were sentenced ; and the difficulty is not removed by referring to the 6th section of the act of the 28th of April, 1831, for removing all convicts to-the Eastern penitentiary. That act was in the view of the Legislature, for in the 18th section they say, “as soon as the prisoners now in the Walnut-street and Arch-street prisons are removed to the Philadelphia County prison and the Eastern penitentiary, as provided in the act of 28th of March, 1828,” (there is no act of that date or year on the subject, and it should be 1831,) and by this act, “ all the rights, powers, and privileges at this time vested in and exercised by the board of inspectors of the jail and penitentiary house of the County of Philadelphia, shall be transferred to and vested in the board of inspectors' of the Philadelphia County prison,’-’&c.
After a full and deliberate examination of the several acts, we cannot avoid seeing that there is something like a direction to remove a certain class of convicts to the new city prison; which convicts by other clauses, are directly ordered to be removed to the Eastern penitentiary; and so much is this the ease as to excuse, and perhaps justify a removal to either; but we have come to the conclusion that, from all the acts, the construction must in accordance with their general design, and’ also consistently with the letter, be, that all convicts in confinement,either in Walnut or Arch-street prison, who, *448by their sentence,'were to continue two years or more, ought to have been removed to the Eastern penitentiary, or ought now to be removed to it. The City and County jail is only for those convicted in the City or County, and sentenced to confinement for a period under two years.
The prisoner then ought to be remanded to the Eastern penitentiary. I need not repeat the observations on the difference between persons illegally restrained of liberty, and those legally confined under the sentence of the law. To the latter, if improperly treated, or if confined, we may grant some redress; but we cannot absolutely discharge them, (except by reversing the judgment on writ of error,) nor even can the Legislature discharge a person convicted and sentenced according to law, from that sentence; a pardon from the Executive alone can do this.
Prisoner remanded.